       Case 3:20-cv-03845-EMC Document 37 Filed 08/28/20 Page 1 of 2



 1   CLEMENT SETH ROBERTS (STATE BAR NO. 209203)
     croberts@orrick.com
 2   BAS DE BLANK (STATE BAR NO. 191487)
     basdeblank@orrick.com
 3   ALYSSA CARIDIS (STATE BAR NO. 260103)
     acaridis@orrick.com
 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 5   405 Howard Street
     San Francisco, CA 94105-2669
 6   Telephone:    +1 415 773 5700
     Facsimile:    +1 415 773 5759
 7
     GEORGE I. LEE (admitted pro hac vice)
 8   lee@ls3ip.com
     SEAN M. SULLIVAN (admitted pro hac vice)
 9   sullivan@ls3ip.com
     RORY P. SHEA (admitted pro hac vice)
10   shea@ls3ip.com
     J. DAN SMITH (admitted pro hac vice)
11   smith@ls3ip.com
     LEE SULLIVAN SHEA & SMITH LLP
12   656 W Randolph St., Floor 5W
     Chicago, IL 60661
13   Telephone:    +1 312 754 0002
     Facsimile:    +1 312 754 0003
14

15   Attorneys for Defendant Sonos, Inc.
16                                  UNITED STATES DISTRICT COURT

17                             NORTHERN DISTRICT OF CALIFORNIA

18                                     SAN FRANCISCO DIVISION

19
20   Google LLC,                                    Case No. 3:20-cv-03845-EMC

21                     Plaintiff,                   SONOS, INC.’S NOTICE OF
                                                    WITHDRAWAL WITHOUT
22          v.                                      PREJUDICE OF MOTION TO DISMISS
                                                    GOOGLE LLC’S SECOND, THIRD,
23   Sonos, Inc.,                                   AND FIFTH CAUSES OF ACTION
                                                    PURSUANT TO FED. R. CIV. P.
24                     Defendant.                   12(B)(6) AND 35 U.S.C. § 101

25                                                  Date: Thursday, October 1, 2020
                                                    Time: 1:30 p.m.
26                                                  Courtroom: 5, 17th Floor

27

28
                                                                       SONOS, INC.’S NOTICE OF
                                                                      WITHDRAWAL OF MOTION
                                                                            3:20-CV-03845-EMC
       Case 3:20-cv-03845-EMC Document 37 Filed 08/28/20 Page 2 of 2



 1                            NOTICE OF WITHDRAWAL OF MOTION

 2   TO ALL PARTIES AND THEIR ATTORNEYS:

 3          PLEASE TAKE NOTICE that Defendant Sonos, Inc. (“Sonos”) withdraws its Motion To

 4   Dismiss Google LLC’s Second, Third, And Fifth Causes Of Action Pursuant To Fed. R. Civ. P.

 5   12(B)(6) And 33 U.S.C. § 101 (Docket No. 25). This withdrawal is made because on August 26,

 6   2020, Google filed an Amended Complaint (Docket No. 35). The withdrawal is made

 7   WITHOUT PREJUDICE and Sonos expressly reserves its right to move to dismiss all or parts

 8   of the Amended Complaint.

 9
10

11   Dated: August 28, 2020

12                                                   By:        /s/ Clement Seth Roberts
13                                                             CLEMENT SETH ROBERTS
                                                                     ALYSSA CARIDIS
14
                                                     ORRICK, HERRINGTON & SUTCLIFFE LLP
15
                                                                  GEORGE I. LEE
16                                                              SEAN M. SULLIVAN
                                                                  RORY P. SHEA
17                                                                J. DAN SMITH

18                                                     LEE SULLIVAN SHEA & SMITH LLP

19
                                                             Attorneys for Defendant Sonos, Inc.
20

21

22

23

24

25

26

27

28
                                                                         SONOS, INC.’S NOTICE OF
                                                 1                      WITHDRAWAL OF MOTION
                                                                              3:20-CV-03845-EMC
